11/21/2022



           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0531


                    Supreme Court Cause No. DA 22-0531




VICTORY INSURANCE CO.

             Plaintiff/Appellant

      v.                                     ORDER GRANTING APPELLANT'S
                                              UNOPPOSED RULE 26 (1) MT. R.
OFFICE OF THE MONTANA STATE                  APP. P. MOTION FOR EXTENSION
AUDITOR,                                             OF TIME TO FILE
                                                      OPENING BRIEF
            Defendant/Appellee




      The Appellant in this matter has moved this Court for an extension of tirne in

which to file its Opening Brief. Finding good cause therefore,

      IT IS HEREBY ORDERED that Appellant's Opening Brief in this matter is

now due on or before Friday, December 30, 2022.

      Dated this 21st day of Novernber, 2022




                                      C erk of the Supreme Court




                                         1